Supplementary interlocutory decree affirmed. A final decree is to be entered dismissing the libel. This is a libel for divorce in which a supplemental interlocutory decree was entered sustaining the libellee’s answer in abatement to the jurisdiction of the Probate Court for Norfolk County. The libellant appealed and the ease is before us on a reservation and report by the probate judge pursuant to G. L. c. 215, § 13. The judge found that the libellant and the libellee were nonresidents of the Commonwealth at the time of the filing of the libel and that the libellant had not established a separate domicil at that time. In compliance with an order of this court the probate judge made a number of subsidiary findings which support his conclusions. An examination of the reported evidence including the exhibits satisfies us that the findings of the judge were not plainly wrong. Bowditch v. Bowditch, 314 Mass. 410, 416. See Fulton v. Belmont, 333 Mass. 64, 65. The libellant argues that it was error to exclude certain testimony. That testimony was not vital to the material issue and there was no error in its exclusion.